DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
No claims are amended. Claims 33-46 are withdrawn due to an earlier restriction requirement.
Claims 1-32 and 47 are pending for examination below.

Response to Arguments
Applicant's arguments filed 02 July 2021 have been fully considered but they are not persuasive.
Applicant argues that the Examples in the instant specification show unexpected results of the criticality of the amount of cerium being at least 15 wt% of the total rare earth elements.
In response, the Examiner respectfully disagrees. The showing in the Examples is not commensurate in scope with the claimed ranges. When 3 wt% of total rare earth is used, the Figure 1 does appear to show that the amount of cerium being less than 15 wt% of the total rare earth elements makes a difference. However, 15 wt% cerium of 2 total weight percent would be different than 15 wt% cerium of 3 total weight percent and also 15 wt% of 6 total weight percent rare earth, and the claims have the range of 2-6 wt% total rare earth. There is no evidence that the amount of at least 15 wt% cerium makes a difference across the entire range, and the results from the one data point at 3 .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 8,163,969. 
Patent 8,163,969 claims a process for alkylating hydrocarbons wherein an alkylatable organic compound is reacted with an alkylation agent to form an alkylate in the presence of a catalyst with the catalyst being subjected intermittently to a regeneration step by being contacted with a feed containing a saturated hydrocarbon and hydrogen, said regeneration being carried out at 90% or less of the active cycle of the catalyst, with the active cycle of the catalyst being defined as the time from the start of the feeding of the alkylation agent to the moment when, in comparison with the entrance of the catalyst-containing reactor section, 20% of the alkylation agent leaves the catalyst-containing reactor section without being converted, not counting isomerization inside the molecule, wherein said catalyst comprises a hydrogenating function in amount of 0.01-2 wt % and a rare-earth containing solid acid constituent. Patent 8,163,969 also claims that the amount of rare-earth containing solid acid constituent is 4 to 6 wt%. These overlap the ranges of 0.05-0.5 wt% hydrogenation metal and is within the range of 2-6 wt% rare earth metal of instant claim 1. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Patent 8,163,969 is silent with regard to cerium being the specific rare earth metal in the catalyst, and also is silent with regard to the amount of cerium in the rare earth metal. However, one of ordinary skill in the art would find it obvious to select cerium from the known category of rare earth elements of Patent 8,163,969, absent any evidence that cerium is critical or unexpected over any other rare earth metal. When a rare earth is selected, as Patent 8,163,969 does not explicitly recite a combination of elements, one of ordinary skill in the art would understand that the rare earth selected is 100 wt% of the rare earth, which is within the range of 15 wt% of instant claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Van Broekhoven et al. (US 8,163,969).
With regard to claims 1 and 5-8, Van Broekhoven teaches a method for alkylation (column 1, line 36) comprising the following:
a) contacting isobutane with cis-2-butene (claims 6-8) in the presence of a catalyst to form an alkylate (column 7, lines 17-30). The catalyst is a rare earth containing zeolite (molecular sieve) with a hydrogenation metal (column 1, lines 36-39). Van Broekhoven further teaches exchanging the rare earth into the solid acid component (claim 5) which is a zeolite (column 2, lines 18-20). Van Broekhoven also teaches that the rare earth is included in an amount of 4-6 wt% (column 2, line 15) and the hydrogenation metal can be platinum which is included in an amount of 0.15 to 0.5 wt% (column 1, lines 55-56). These ranges are within the ranges of 0.05 to 5 wt% hydrogenation metal and 2-6 wt% rare-earth metal of instant claim 1. 
b) subjecting the catalyst to regeneration, with said regeneration being carried out by contacting the catalyst with a feed comprising a saturated hydrocarbon and hydrogen (claim 1) and when the regeneration occurs at about 90% or less of the active cycle of the catalyst (column 4, lines 63-67). This is within the range of 90% or less of instant claim 1.
Van Broekhoven recites that the rare-earth can be any rare-earth metal chosen from the lanthanides (column 2, lines 10-11), which one of ordinary skill in the art would understand includes cerium. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select cerium from the known category of rare-earth metals, absent any evidence that cerium is critical or unexpected over any other rare earth metal. When the rare-earth cation is only cerium, as taught by Van Broekhoven, one of ordinary skill in the art would reasonably conclude that the cerium is included in 100 wt% of the rare-earth elements, which is within the range of at least 15 wt% of instant claim 1.
With regard to claims 2 and 3, Van Broekhoven teaches that the rare-earth element can be solely cerium and that the rare earth element is included in an amount of 4 to 6 wt% of the catalyst. This range of 4 to 6 wt% is within the range of at least 0.3 wt% of instant claim 2, and overlaps the range of 0.5 to 4.8 wt% of instant claim 3. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 4, Van Broekhoven teaches that the rare-earth component may comprises element(s), indicating that there may be multiple elements (column 2, line 18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a combination of cerium and lanthanum, which are both rare earth elements in the lanthanide series, as the rare-earth elements in the catalyst, absent any evidence that the combination of cerium and lanthanum is critical or unexpected over the combination of other rare earth elements.
Also, combining equivalent compositions known to be useful for the same purpose to form a third composition to be used for the same purpose is prima facie obvious (see MPEP 2144.06.I.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use two rare-earth elements which can be cerium and lanthanum from the known category of rare earth elements to form the rare earth element in the catalyst of Van Broekhoven, absent any evidence that the combination of cerium and lanthanum is critical or unexpected over the combination of other rare earth elements.
With regard to claims 9-12, Van Broekhoven teaches that the catalyst comprises 60 to 80 wt% zeolite (solid acid), 20-40 wt% alumina (matrix), and a hydrogenation metal which is platinum (column 6, lines 47-50). This is within the ranges of 2-98 wt%, 20 to 80 wt%, and 20-50 wt% matrix material which is alumina of instant claims 9-12.
	With regard to claims 13, 14, 24, 28, and 29, Van Broekhoven teaches that the zeolite is preferably Y-zeolite (faujasite) (column 2, line 20).
With regard to claims 15-17, Van Broekhoven teaches preparing the solid acid constituent by a process comprising the steps of: preparing a sodium zeolite, ion exchanging the sodium zeolite with NH4+ - and/or rare earth ions to reduce Na2O to about 3.5-4.5 wt%, steaming the zeolite at about 400 to about 500° C. such that a unit cell size ranges from about 24.60 to about 24.66 angstroms, ion-exchanging with NH4+ ions to reduce Na2O to below about 0.7 wt%, and drying (claim 11). These are within the ranges of 3-6 wt% and 3.5-4.5 wt%; 400-500°C; 24-56-24.72, 24.58-24.68, and 24.6-24.66 angstroms; and below 1.5 wt%, below 1.0 wt%, and below 0.7 wt% of instant claims 15-17.
With regard to claim 18, Van Broekhoven teaches that the hydrogenation metal is platinum (column 6, line 50).
With regard to claims 19-23, Van Broekhoven teaches the catalyst is prepared by:
a) calcining the solid acid-containing particles at a temperature;
b) incorporating a Group VIII noble metal into the calcined particles; and
c) calcining the noble metal-containing particles at a temperature (column 5, lines 10-17). 
Van Broekhoven further teaches performing step a) at a temperature of 460-500°C (column 5, lines 26-27). This is within the ranges of 400-575°C, 450-550°C, and 460-500°C of instant claims 19-21. Van Broekhoven also teaches performing step c) at 450-500°C (column 5, line 56). This is within the ranges of 350-600°C, 400-550°C, and 450-500°C of instant claims 19, 22, and 23.
With regard to claims 25-27, Van Broekhoven teaches that the catalyst has a water content of 2-3 wt% (claim 30). This is within the ranges of 1.5 to 6 wt%, 1.8-4 wt%, and 2 to 3 wt% of instant claim 27. 
With regard to claim 30, Van Broekhoven teaches that platinum is the Group VIII hydrogenation metal added to the catalyst (column 6, line 50).
With regard to claim 31, Van Broekhoven teaches adding water to the catalyst comprising solid acid and hydrogenation metal before alkylation (column 3, lines 48-60).
With regard to claim 32, Van Broekhoven teaches starting the alkylation process with a catalyst comprising a LOI below the desired level and adding water to the alkylation unit during processing (column 3, lines 64-67). Van Broekhoven also teaches that the desired LOI is 2 to 4 wt% (column 7, line 14). Therefore, a value lower than 2 wt% would be a LOI below the desired level, which overlaps the range of less than about 1.5 wt% water of instant claim 32. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 47, Van Broekhoven teaches a method for alkylation (column 1, line 36) comprising the following:
a) contacting isobutane with cis-2-butene (claims 6-8) in the presence of a catalyst to form an alkylate (column 7, lines 17-30). The catalyst is a rare earth containing zeolite (molecular sieve) with a hydrogenation metal (column 1, lines 36-39). Van Broekhoven further teaches exchanging the rare earth into the zeolite (column 2, lines 18-20). Van Broekhoven also teaches that the rare earth is included in an amount of 4-6 wt% (column 2, line 15) and the hydrogenation metal can be platinum which is included in an amount of 0.15 to 0.5 wt% (column 1, lines 55-56). These ranges are within the ranges of 0.05 to 5 wt% hydrogenation metal and 2-6 wt% rare-earth metal of instant claim 47.
b) subjecting the catalyst to regeneration, with said regeneration being carried out by contacting the catalyst with a feed comprising a saturated hydrocarbon and hydrogen (claim 1) and when the regeneration occurs at about 90% or less of the active cycle of the catalyst (column 4, lines 63-67). This is within the range of 90% or less of instant claim 47.
Van Broekhoven recites that the rare-earth may comprises element(s), indicating that there may be multiple elements, and that the elements are chosen from the lanthanides (column 2, lines 10-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a combination of cerium and lanthanum, which are both rare earth elements in the lanthanide series, as the rare-earth elements in the catalyst, absent any evidence that the combination of cerium and lanthanum is critical or unexpected over the combination of other rare earth elements. Also, combining equivalent compositions known to be useful for the same purpose to form a third composition to be used for the same purpose is prima facie obvious (see MPEP 2144.06.I.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use two rare-earth elements which can be cerium and lanthanum from the known category of rare earth elements to form the rare earth element in the catalyst of Van Broekhoven.
Van Broekhoven does not specifically teach the amounts of each rare earth metal when two rare earth metals are used. However, when faced with a mixture of two components, one of ordinary skill in the art would reasonably conclude that it would be obvious to try mixing them in equal parts, which would be 50 wt% cerium and 50 wt% lanthanum, absent evidence of unexpected or surprising results. The MPEP states that case law has established that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try a mixture of equal parts with a reasonable expectation of success, because Van Broekhoven implicitly teaches a combination of two rare earth elements, which can be combined in a finite number of percentages, without undue experimentation. This amount of 50 wt% cerium is within the range of at least 15 wt% cerium of instant claim 47.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772